Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments/Amendments
1.	Applicant's arguments filed 20 October 2021 have been fully considered but are not persuasive. The new limitations are disclosed by at least the reference Costin (U.S. Patent Application Publication # 2009/0024775), as explained in the rejection below.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-9 and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (German Patent Publication # 10 2012 205731; see also corresponding U.S. Patent Application Publication # 2012/0265405) in view of Costin et al. (U.S. Patent Application Publication # 2009/0024775), and further in view of Giers (German Patent Publication # 197 20 618; see also corresponding U.S. Patent # US 6,275,752). 

Regarding claims 1 and 22, Matsumura discloses a device for controlling a vehicle module (fig 1, Paragraph 26, 37, etc), comprising:
a control interface configured to interface with the vehicle module such that the vehicle module can be controlled via the control interface (fig 1, I/O circuit 12b, P29, etc); 
at least one first power processor configured to acquire and evaluate sensor signals (fig 1, CPU 12a, P29, etc); 
at least one first monitoring device (fig 1, microcomputer 4, P39) coupled to the first power processor and configured to output a monitoring signal based on a status signal of the first power processor (fig 4, P40, 46, etc: the diagnostic result corresponds to the state signal; P41, etc: setting of the flag F_BACKUP); and 
at least one fallback processor core (fig 1, CPU 22a, P47, 50, etc) coupled to the first monitoring device and configured to control the vehicle module via the control 

Matsumura does not disclose outputting the monitoring signal based on a failure to receive a status signal from the first power processor within a predefined elapsed time.
In the same field of endeavor, Costin discloses outputting a monitoring signal based on a failure to receive a status signal from a first power processor within a predefined elapsed time. (P26, claim 4, 12, etc)
It would have been obvious before the effective filing date of the claimed invention for Matsumura to do so, as taught by Costin, in order to improve the reliability of the invention and thus the safety of vehicle operation by simplifying the detection of failure, with predictable results.  

Matsumura also does not explicitly disclose an emergency operating mode. Matsumura discloses instead an abnormal operating mode during which emergency measures are taken (P51, etc). This abnormal operating mode could reasonably be interpreted as an emergency operating mode, as claimed. 
In the same field of endeavor, Giers explicitly discloses an emergency operating mode (abstract, etc).
It would have been obvious before the effective filing date of the claimed invention for Matsumura to use an emergency operating mode, as suggested by 

Regarding claim 2, Matsumura further discloses a first signal channel and a redundant second signal channel for conducting the sensor signals to the device, wherein the sensor signals can be sent to the first power processor via the first signal channel, and the sensor signals can be sent to the fallback processor core via the second signal channel. (P95, etc: direct input of the sensor signals into each ECU module implies redundant channels; Costin P17, etc) 

Regarding claim 3, Matsumura further discloses a monitoring processor core configured to monitor the sensor signals and output the sensor signals, wherein the monitoring processor core is coupled to the fallback processor core such that sensor signals output by the monitoring processor core are input to the fallback processor core (Giers column 5 lines 31 - 37, etc; Costin P28, etc).  

Regarding claim 4, Matsumura further discloses that the first power processor is configured to: acquire and evaluate the sensor signals from numerous sensors; and acquire and evaluate a first sensor signal of the sensor signals from a first sensor independently of a second sensor signal of the sensor signals from a second sensor (fig 1, P38, etc: the CPU 12a processes signals from the sensors 41-43; they are not dependent on each other; Costin P15, etc).  

Regarding claim 5, Matsumura further discloses that the fallback processor core or a monitoring processor core are safety processor cores, and wherein the control interface is located between the safety processor and the vehicle module (fig 1, etc: the microcomputer 22 that contains the CPU 22a is interpreted as a safety processor. As already shown, this accesses the corresponding vehicle modules via the I/O circuit 12b; or Giers column 5 line 17 - 30; Costin P25, etc).  

Regarding claim 6, Matsumura further discloses a second information interface located between the first power processor and the safety processor and configured to forward evaluated sensor signals from the first power processor to the safety processor (fig 1, bus 6b, etc).  

Regarding claim 7, Matsumura further discloses the safety processor is configured to check evaluated sensor signals from the first power processor for plausibility (Giers column 4 line 54 - 59, etc).  

Regarding claim 8, Matsumura further discloses the safety processor has a second monitoring device configured to monitor the fallback processor core and the monitoring processor core (Giers processor 2, etc; Costin P31, etc).  

Regarding claim 9, Matsumura further discloses at least one of the power processor or the safety processor are coupled to a redundant power supply (Giers column 5 line 38 - 44, etc). 

Regarding claim 23, Matsumura further discloses controlling the vehicle module with a second power processor in response to the first power processor becoming deactivated (Giers column 5 line 38 - 44, etc).  

Regarding claim 24, Matsumura further discloses9009461-US-PCT (13362-328) checking, by a control device of the first power processor, the sensor signals prior to the first power to determine whether the environment detection sensors have correctly recorded an environment (Giers column 2 line 38 - 42, line 62 - column 3, etc).

4.	Claims 1-9 and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (German Patent Publication # 10 2012 205731; see also corresponding U.S. Patent Application Publication # 2012/0265405) in view of Costin et al. (U.S. Patent Application Publication # 2009/0024775). 

Regarding claims 1 and 22, Matsumura discloses a device for controlling a vehicle module (fig 1, Paragraph 26, 37, etc), comprising:
a control interface configured to interface with the vehicle module such that the vehicle module can be controlled via the control interface (fig 1, I/O circuit 12b, P29, etc); 
at least one first power processor configured to acquire and evaluate sensor signals (fig 1, CPU 12a, P29, etc); 

at least one fallback processor core (fig 1, CPU 22a, P47, 50, etc) coupled to the first monitoring device and configured to control the vehicle module via the control interface for at least an emergency operating mode (P51, etc), based on the monitoring signal (fig 6, P47-49, etc: checking the flag F_BACKUP).

Matsumura does not disclose outputting the monitoring signal based on a failure to receive a status signal from the first power processor within a predefined elapsed time.
In the same field of endeavor, Costin discloses outputting a monitoring signal based on a failure to receive a status signal from a first power processor within a predefined elapsed time. (P26, claim 4, 12, etc)
It would have been obvious before the effective filing date of the claimed invention for Matsumura to do so, as taught by Costin, in order to improve the reliability of the invention and thus the safety of vehicle operation by simplifying the detection of failure, with predictable results.  

Regarding claim 2, Matsumura further discloses a first signal channel and a redundant second signal channel for conducting the sensor signals to the device, wherein the sensor signals can be sent to the first power processor via the first signal 

Regarding claim 3, Matsumura in view of knowledge well known in the art further discloses a monitoring processor core configured to monitor the sensor signals and output the sensor signals, wherein the monitoring processor core is coupled to the fallback processor core such that sensor signals output by the monitoring processor core are input to the fallback processor core (Giers column 5 lines 31 - 37, etc; Costin P28, etc).  

Regarding claim 4, Matsumura further discloses that the first power processor is configured to: acquire and evaluate the sensor signals from numerous sensors; and acquire and evaluate a first sensor signal of the sensor signals from a first sensor independently of a second sensor signal of the sensor signals from a second sensor (fig 1, P38, etc: the CPU 12a processes signals from the sensors 41-43; they are not dependent on each other; Costin P15, etc).  

Regarding claim 5, Matsumura in view of knowledge well known in the art further discloses that the fallback processor core or a monitoring processor core are safety processor cores, and wherein the control interface is located between the safety processor and the vehicle module (fig 1, etc: the microcomputer 22 that contains the CPU 22a is interpreted as a safety processor. As already shown, this accesses the 

Regarding claim 6, Matsumura further discloses a second information interface located between the first power processor and the safety processor and configured to forward evaluated sensor signals from the first power processor to the safety processor (fig 1, bus 6b, etc).  

Regarding claim 7, Matsumura in view of knowledge well known in the art further discloses the safety processor is configured to check evaluated sensor signals from the first power processor for plausibility (Giers column 4 line 54 - 59, etc).  

Regarding claim 8, Matsumura in view of knowledge well known in the art further discloses the safety processor has a second monitoring device configured to monitor the fallback processor core and the monitoring processor core (Giers processor 2, etc; Costin P31, etc).  

Regarding claim 9, Matsumura in view of knowledge well known in the art further discloses at least one of the power processor or the safety processor are coupled to a redundant power supply (Giers column 5 line 38 - 44, etc). 

Regarding claim 23, Matsumura in view of knowledge well known in the art further discloses controlling the vehicle module with a second power processor in 

Regarding claim 24, Matsumura in view of knowledge well known in the art further discloses9009461-US-PCT (13362-328) checking, by a control device of the first power processor, the sensor signals prior to the first power to determine whether the environment detection sensors have correctly recorded an environment (Giers column 2 line 38 - 42, line 62 - column 3, etc).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
January 10, 2022